NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                     No. 18-2213
                                    ____________

                          UNITED STATES OF AMERICA

                                           v.

                                     ERIC BOSH,
                                         Appellant
                                    ____________

                   On Appeal from the United States District Court
                      for the Western District of Pennsylvania
                      (D.C. Criminal No. 2-11-cr-00042-012)
                    District Judge: Honorable Arthur J. Schwab
                                   ____________

                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  April 30, 2019

              Before: RESTREPO, ROTH and FISHER, Circuit Judges.

                               (Filed: October 23, 2019)
                                    ____________

                                      OPINION *
                                    ____________

FISHER, Circuit Judge.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
       Eric Bosh violated the terms of his supervised release and was sentenced to 24

months in prison followed by 36 months of supervised release. He appeals his

sentence. We will affirm. 1

       Bosh argues that his sentence is substantively unreasonable because the District

Court did not take into account the entirety of the circumstances. The record reflects,

however, that the District Court considered the circumstances, as it was required to

do. 2 The court stated that the sentence was “sufficient but no greater than necessary to

achieve the sentencing goals of rehabilitation, punishment and deterrence,” and that it

was “warranted in light of the serious and violent nature” of Bosh’s supervised release

violation—assaulting his girlfriend and her children. 3 The court ordered that Bosh

attend a domestic abuse program in prison, if possible, saying that he “seem[ed] to

trivialize” the assault. 4 It described the assault as “criminal conduct that caused harm

and could have caused a lot greater harm.” 5 Finally, the court said, “I do want to

compliment you that you’ve been working, and that’s good; and . . . there’s certainly

no record to show that you’re [back on drugs]. So on those two points I encourage

you.” 6 These statements show that the District Court considered the entirety of the

circumstances.




1
  The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have
jurisdiction pursuant to 28 U.S.C. § 1291.
2
  18 U.S.C. § 3583(e) (when imposing sentence after revocation of supervised release,
court considers statutory factors including those set forth in 18 U.S.C. § 3553(a)(1));
id. § 3553(a)(1) (factors include defendant’s history and characteristics).
3
Ohio App. 173; compare 18 U.S.C. § 3553(a).
4
Ohio App. 175.
5
  Id.
6
  Id.

                                            2
       Bosh’s arguments do not change the picture. His assertions that the incident

was “very unusual” (because Bosh had assaulted his girlfriend only once before, by

pushing her) and that he was arrested without further violence do not show that the

District Court failed to consider all the facts. In addition, the record amply supports

the court’s finding that Bosh trivialized the incident. Far from accepting

responsibility, the only thing he accepted was that “something occurred” that was

“blown out of proportion [by] all parties.” 7 Finally, Bosh does not demonstrate that

the sentence was unreasonable by arguing that he did not harm anyone with the knife

he introduced into the situation, or by pointing out that the knife was used on him.

Those facts actually show the serious and disturbing nature of the incident: the assault

was so terrifying that a thirteen-year-old child found the strength to stab Bosh in the

arm in order to protect herself and her family.

       We review the substantive reasonableness of a sentence deferentially, asking

only whether—given all the circumstances—the District Court abused its discretion. 8

To win on appeal, Bosh would need to show that “no reasonable sentencing court”

would have imposed the same sentence for the same reasons the District Court stated. 9

He has not done so. Therefore, we will affirm.




7
Ohio App. 170.
8
  Gall v. United States, 552 U.S. 38, 51 (2007).
9
  United States v. Tomko, 562 F.3d 558, 568 (3d Cir. 2009).

                                            3